DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species B in the reply filed on 18 April 2022 is acknowledged.  The traversal is on the ground(s) that the enumerated figures are not drawn to different species.  This is found persuasive and the restriction requirement is WITHDRAWN.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,207,806 to Bimond et al. (Bimond hereinafter) in view of US Patent 8,770,950 to Biester (Biester).
Regarding claim 1, Bimond teaches a pumping unit (as depicted in Fig. 1) comprising a housing (18), a hollow threaded shaft (2), a linear actuator (30, 32) configured to rotate a nut (32) about an axis of the housing to thereby translate the shaft (2), a first cylinder (inner surface of 2), a first hollow piston (8), and a first chamber (6).  Biester does not teach inlet and outlet valves.  Biester teaches another hydraulic pump generally, and particularly teaches that the stationary member (30) thereof is provided with an inlet valve (28) and an outlet valve (29) in order to control flow through the pump (col. 7, ln. 39-45).  Therefore, it would have been obvious to one of ordinary skill in the art to provide inlet and outlet valves as taught by Biester to the pump of Bimond in order to control flow through the pump.  Furthermore, Bimond does not teach a motor.  Biester also teaches that a rotating element (46) may be rotated by means of a motor (44).  Therefore, it would have been obvious to one of ordinary skill in the art to add a motor as taught by Biester to the pump of Bimond in order eliminate the need to do so manually.  
Regarding claim 4, Biester teaches a plurality of motors (44, 59) arranged circumferentially around an axis of the element (56) being rotated, as well as pinion gears (e.g. 45) for providing the rotating force.  Biester teaches that the multiple motors are provided for redundancy (col. 8, ln. 10-12).  Therefore, it would have been obvious to one of ordinary skill in the art to provide multiple motors to the pump of Bimond in order to assure redundancy of operation.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bimond in view of Biester as applied to claim 1 above, and further in view of US PGPub 2018/0135622 to Bean et al. (Bean).
Regarding claim 5, the previously applied references teach the limitations of claim 1 from which claim 5 depends, but do not teach a radial gap between the cylinder and the interior wally of the shaft.  Bean teaches another positive displacement pumping device generally, and particularly teaches providing a piston sleeve (172) and cap (174) to a cylinder bore (158) in order to provide a replaceable component for repairing wear damage (e.g. paragraph 24).  Therefore, it would have been obvious to one of ordinary skill in the art to provide a piston sleeve and cap as taught by Bean to the pump of Bimond in order to provide a wear absorbing component.  Thus provided, the sleeve would constitute a separate cylinder from the interior surface of Bimond, and would constitute a radial gap at least at the interface between the sleeve and cap (paragraph 29).

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bimond in view of Biester as applied to claim 1 above, and further in view of US Patent 4,666,374 to Nelson (Nelson).
Regarding claim 2, the previously applied references teach the limitations of claim 1 from which claim 2 depends, but do not teach a second cylinder, hollow piston, etc.  Nelson teaches that an actuator (28, 32) may be coupled to a cylinder (65) on either side in the reciprocating direction in order to increase and even out flow (col. 5, ln. 55 through col. 6, ln. 6). Therefore, it would have been obvious to one of ordinary skill in the art to couple a second pumping unit as taught by Nelson to the pumping unit of Bimond.  It would have been obvious to provide a pumping unit of the same type (and having the same elements) in order to achieve the uniform flow described by Nelson.
Regarding claim 3, the second pump being of the same type, it would have been obvious to provide it in the same size, which is tantamount to saying that a sum of the first volume and second volume is constant.  Similarly, Nelson indicates that “[i]f the sum of the piston velocities is a constant value, then total discharge flow rate is also constant” (col. 2, ln. 17-18), which is only true if the working chambers and pistons are of the same dimensions between the different pumping units.  Therefore, at a minimum, it would have been obvious to make the second chamber the same dimensions as the first in order to implement the constant flow taught by Nelson.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bimond in view of Biester and further in view of US PGPub 2015/0314254 to Benassi et al. (Benassi).
Regarding claim 6, the previously applied references teach the limitations of claim 1 from which claim 6 depends, but do not teach the limitation of multiple pumps or a controller.  Benassi teaches another positive displacement pumping system generally, and teaches that the system comprises two separate working chambers (2a, 2b) as well as a controller (5) configured to maintain a constant flow rate (e.g. 4c) by operating the working chambers with a phase gap.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a controller and a second pump of the type taught by Bimond along with the first in order to create uniform flow.
Regarding claims 7 and 8, as depicted in 4c, Benassi teaches alternating increasing and decreasing flow rate phases separated by constant flow phases of each pumping unit which are coordinated to ensure uniform output.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        3 June 2022